Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 11/20/2019.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 11/20/2019 and 6/22/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies are enclosed with this Office action.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

4.	The following is an Examiner’s statement for the reasons of allowance:

5.	Independent claims 1, 8, and 15 are directed towards a method, system, and non-transitory CRM that include/perform the operations of at least “receiving a document image; identifying one or more tokens of the document image; applying a first neural network to the document image to identify a sequence of positional embeddings corresponding to the one or more tokens; applying a second neural network to one or more combinations of the one or more tokens with corresponding positional embeddings of the sequence of positional embeddings; and in response to applying the second neural network, generating one or more document labels”.
  	The cited and considered prior art, specifically Rimchala (US PGPub 2020/0250263) that discloses receiving, by a processor of a computer system, a text stream of data derived by an optical character recognition process from an image of a piece of content;  detecting, by the processor of the computer system, a plurality of pieces of spatial information associated with the piece of content, wherein the plurality of pieces of spatial information represent hierarchical spatial information about the piece of content;  encoding, by the processor of the computer system, the plurality of spatial features into a token associated with a particular word;  generating, by the processor of the computer system, a spatial feature based on the encoded plurality of spatial features, wherein the generated spatial feature converts the plurality of spatial features into a plurality of numerical values;  inputting, by the processor of the computer system, the generated spatial feature into a machine learning model;  and performing, by the processor of the computer system, the machine learning model using the generated spatial features,
	And Nguyen (US PGPub 2021/0125034) that discloses a computer-implemented method for extracting textual entities from a structured document, the method being executable by a server, the server executing a plurality of machine learning algorithms (MLAs) comprising a first MLA, a second MLA, and a third MLA, the method comprising: receiving, by the server, a plurality of text sequences having been extracted from an image by an optical character recognition (OCR) model having processed the image to 
	And Semenov (US PGPub 2021/0064908) that discloses obtaining a plurality of symbol sequences of a document, the document having a plurality of text fields;  determining a plurality of vectors, wherein a vector of the plurality of vectors is representative of one of the plurality of symbol sequences;  processing, by a processing device, the plurality of vectors using a first neural network to obtain a plurality of recalculated vectors, wherein each of the plurality of recalculated vectors is recalculated based on values of the plurality of vectors;  determining, by the processing device, an association between a first recalculated vector of the plurality of recalculated vectors and a first text field of the plurality of text fields, wherein the first recalculated vector is representative of a first symbol sequence of the plurality of symbol sequences;  and 
	And Choe (US PGPub 2020/0394567) that discloses receiving a set of input documents, the set of input documents describing a project;  extracting a set of features associated with each input document;  applying, for each input document, a document type machine-learned model to the set of features associated with the input document to infer a document type of the input document;  applying an architecture pattern machine-learned model to a concatenated set of features for the set of input documents to determine a target architecture pattern for a project document associated with the project;  and generating the project document for the project based on the document types for the set of input documents and the target architecture pattern, 
	And Orlov (US PGPub 2019/0294874) that discloses producing, by a computer system, a plurality of image features by processing images of a plurality of documents;  producing a plurality of text features by processing texts of a plurality of documents;  producing a plurality of feature vectors, wherein each feature vector of the plurality of feature vectors comprises at least one of: a subset of the plurality of image features and a subset of the plurality of text features;  clusterizing the plurality feature vectors to produce a plurality of clusters;  defining a plurality of document categories, such that each document category of the plurality of document categories is defined by a respective feature cluster of the plurality of feature clusters;  and training a classifier to produce a value reflecting a degree of association of an input document with one or more document categories of the plurality of document categories,

	Claims 2-7 and 9-14 and 16-20 are allowed for being dependent upon allowed base claims 1, 8, and 15.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664